Citation Nr: 0738997	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-25 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for residuals, shell fragment wounds to the left knee 
and upper leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 and May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In September 2003, the RO granted entitlement to service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.  In November 2006, the RO reevaluated the 
matter and held that an initial disability rating of 50 
percent was warranted for the veteran's PTSD.

In August 2007, the veteran presented testimony during a 
hearing at the RO.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is characterized by 
an inability to establish and maintain effective 
relationships, anxiety, nervousness, depression, sleep 
disturbances, isolative tendencies; anger management issues; 
hypervigilance; an increased startle response; problems with 
concentration and focusing; and sleep disturbances.

2.  The veteran's service-connected PTSD is not manifested by 
total occupational and social impairment.

3.  The veteran's residuals, shell fragment wounds to the 
left knee and upper leg, are productive of no more than a 
moderate disability to Muscle Group XI.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals, shell fragment wounds to the left knee and upper 
leg have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5106, 5107 (West 2002 &. Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2003, July 2003, February 2004, 
December 2005, March 2006, and January 2007 letters, with 
respect to the claims of entitlement to service connection 
and increased ratings.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2003, July 2003, February 2004, December 2005, 
March 2006, and January 2007 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to an initial disability rating in excess of 
70 percent for PTSD and entitlement to a disability rating in 
excess of 10 percent for residuals, shell fragment wounds to 
the left knee and upper leg, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice April 2003 and July 2003, 
prior to adjudication of the claim in September 2003.  
Additionally, the record contains a November 2006 
supplemental statement of the case following the December 
2005 and January 2007 letters.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2003, July 2003, February 2004, December 2005, 
March 2006, and January 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Stephanie 
White, M.D. and Kevin Palmer, M. D., and VA examination 
reports dated in August 2003, February 2006, and October
 2006.  Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the January 
2007 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD
The veteran's post-traumatic stress disorder (PTSD) has been 
evaluated as 50 percent disabling under Diagnostic Code 9411 
of 38 C.F.R. Section 4.130, which uses a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The veteran alleges that he is entitled to an increased 
disability rating because he has difficulty maintaining 
employment and relating to co-workers.  His reported 
symptomatology includes constant depression, sleep 
disturbances, anxiety, difficulty concentrating, and 
isolative tendencies. 

His wife and his daughter have submitted statements 
indicating that the veteran is constantly nervous, 
experiences trouble understanding things, and easily becomes 
frustrated.  It is difficult for the veteran to work with 
others and maintain employment.  He does not like being 
around large groups of people or children.  Rather, the 
veteran prefers to remain isolated and talks to himself, a 
great deal.  

In August 2003, the veteran was afforded a VA examination.  
He presented with complaints of flashbacks, depression, 
anxiety, irritability, numbness, sleep disturbances, 
nightmares, problems with concentration, and hyperarousal.  
He had problems getting to sleep, but once he fell asleep he 
stayed asleep.  Although he experienced nightmares, he denied 
any specific recollections.  The veteran had lost his 
employment servicing mobile homes on July 7, 2003.  Mental 
status examination demonstrated that the veteran was alert 
and oriented.  He was casually dressed and made fair eye 
contact.  He was engaged and polite with some psychomotor 
agitation, primarily when speaking about his time in Vietnam.  
His speech was within normal limits, with the exception of 
decreased volume and paucity when speaking about his period 
in Vietnam.  His mood became depressed and anxious when he 
talked about Vietnam.  Affect was congruent.  As to thought 
content, the veteran denied any suicidal or homicidal 
ideations, or hallucinations.  Thought process was negative 
for looseness of association or flight of ideas.  He appeared 
logical and goal directed.  Insight and judgment were fair.  
He was diagnosed as having recurrent major depressive 
disorder and chronic PTSD.  He was assigned a GAF score of 60 
to 65. 

In February 2005, VA treatment records indicate that the 
veteran was experiencing a great deal of nightmares and 
flashbacks, and was short tempered.  He was having 
difficulties with focusing and concentrating on tasks.  He 
was hypervigilant and suspicious.  Mental status examination 
revealed mild to moderate depression.  He denied any suicidal 
or homicidal ideation.  The veteran was not psychotic or 
disorganized and his insight was good.  In June 2005, 
although his anxiety and nightmares decreased, his depression 
and anxiety remained constant.  In November 2005, the veteran 
was employed on a full time basis because he need to support 
his family but he admitted to having problems focusing and 
concentrating.  Additionally, he was irritable and easily 
angered.  The veteran was employed hanging sheetrock and did 
this with one other co-worker, with whom he frequently 
argued.  The examiner opined that the veteran would be better 
off not working but financially could not afford to do so.  
Mental status examination revealed mild depression.  

In February 2006, the veteran was afforded an additional VA 
examination.  The veteran's subjective complaints included 
intrusive recollections, nightmares, flashbacks, isolative 
tendencies, avoidance of crowds,  feelings of alienation, 
hypervigilance, sleep disturbances, difficulties with 
concentration, depression, survivor guilt, and irritability.  
The veteran was employed on a full time basis servicing 
mobile homes in the sheetrock industry.  The veteran had 
taken four weeks off to attend a PTSD program.  Mental status 
examination revealed that the veteran's thought processes and 
thought content were within normal limits.  There was no 
evidence of delusions or hallucinations.  The veteran's 
behavior was appropriate and he made good eye contact.   He 
denied any suicidal or homicidal ideation.  He was able to 
maintain minimal personal hygiene and other basic activities 
of daily living.  He was fully oriented.  Long term memory 
was intact.  Short term memory and concentration was 
impaired.  Judgment was intact.  Speech was slow.  His mood 
was depressed.  Impulse control was impaired.  His sleep 
impairment was chronic.  The examiner indicated that the 
veteran was suffering from severe, chronic, persistent, 
frequent, and major symptoms of PTSD.  He was assigned a GAF 
score of 50.  The examiner indicated that the veteran was 
unable to establish or maintain effective social and 
occupational relationships due to his PTSD.  The examiner 
indicated that since his last rating the veteran's 
psychosocial functional status and quality of life had become 
severely impaired due to his PTSD.

In March 20006, VA treatment records indicated that the 
veteran's relationships with his family were improving; 
however, he was still experiencing difficulties with a co-
worker.  He was oriented in all three spheres.  He was 
engagable and cooperative.  Speech was normal in rate and 
volume.  Mood was mildly depressed.  Affect was congruent 
with mood.  Insight and judgment were intact.  He denied any 
suicidal or homicidal ideation, psychosis, or delusion.  In 
October 2006, he was still taking his medications and he was 
doing well in that he remained symptomatic but still 
maintained his employment.  Mental status examination 
demonstrated mild depression.  He admitted to difficulties 
focusing and concentrating.  He was not psychotic or 
disorganized and his insight was good.  He denied any 
suicidal or homicidal ideation.  In November 2006, the 
veteran had quit using alcohol and he characterized his 
relationship his wife as good and was approaching 38 years of 
marriage.  He stated that he continued to struggle with anger 
issues and that most days he was able to control it.  His 
frustrations primarily centered around work.  His sleep was 
adequate and he slept approximately six hours a night.  
Mental status examination demonstrated mild depression.  He 
was not psychotic or delusional.  Insight and judgment were 
intact.  He denied any suicidal or homicidal ideation.  

In light of the aforementioned medical evidence, the 
veteran's service-connected PTSD warrants an initial 
disability rating of 70 percent.  Although the veteran has 
been able to maintain employment in the sheetrock business 
over the years, he exhibits occupational impairment because 
he is constantly having problems with concentration and 
focusing on tasks.  He is unable to maintain occupational 
relationships, evidence by his constant arguments with co-
workers.   Moreover, in November 2005, a VA treatment 
provider opined that due to the veteran's PTSD symptomatology 
he would be better off not working.  Although the veteran has 
been able to maintain a relationship with his wife for nearly 
40 years and near continuous employment, he avoids crowds and 
children, and engages in altercations with co-workers, which 
reflects an inability to establish and maintain effective 
relationships.  His PTSD has been consistently characterized 
by depression, sleep disturbances, nightmares, anxiety, and 
problems with concentration and focus.  The February 2006 VA 
examiner indicated that the veteran's functional status and 
quality of life were severely impaired.

Additionally, given the veteran's recent diminished GAF score 
of 50 which represents denotes serious symptoms or serious 
impairment in social, occupational, or school functioning and 
his documented conflicts at work and with maintaining 
employment, the Board finds, that the veteran's symptoms are 
of such severity as to decrease his work efficiency with 
intermittent periods of inability to perform occupational 
tasks to a degree that more nearly approximates the criteria 
for the assignment of a 70 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The record, however, does not support a finding that the 
veteran is entitled to a maximum schedular for his service-
connected PTSD.  None of the relevant evidence in the claims 
file indicates that the veteran had total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In fact, the veteran has consistently demonstrated to be 
oriented to time, person, and place.  Upon mental status 
examination, his insight and judgment have been determined to 
be appropriate.  He has consistently denied any suicidal or 
homicidal ideations, and delusions.  Moreover, thought 
processes and thought content have been within normal limits.  
Though the veteran has been characterized as depressed, 
anxious, and irritable, the record lacks any support for a 
finding that the veteran had a persistent danger of hurting 
himself or others.  The veteran's PTSD has not manifested to 
the degree of severity with the complete degree of disabling 
impact as anticipated by a 100 percent evaluation as defined 
by regulation.

Resolving any doubt in favor of the veteran, a 70 percent 
evaluation appropriately reflects the severity of the 
veteran's PTSD as reflected in the record. 

Shell Fragment Wounds
The veteran alleges that he is entitled to an increased 
evaluation because he has trouble walking, his knee buckles, 
and the knee throbs and swells after he walks an extended 
period of time.  The veteran has also testified that he 
occasionally requires the use of a cane; he experiences a 
slight limp; he can only stand between 15 to 30 minutes, 
without experiencing pain; and his knee occasionally swells 
and becomes sore.  

In January 1970, the veteran was initially granted 
entitlement to service connection for shell fragment wounds 
to the left knee and upper leg.  At that time, the examiner 
noted that the veteran had received shell fragment wounds to 
the left lower leg in May 1968.  August 1968 x-rays revealed 
multiple metallic fragments in the soft tissues of the left 
knee.  Upon VA examination in July 1969, the veteran reported 
with complaints of tenderness in the external area of the 
left knee, when standing or walking for extended periods.  He 
also complained of some edema and numbness in the left leg.  
The examiner noted several scars ranging from 1centimeter in 
diameter to two millimeters in diameter in the area of the 
knee and upper third of the leg.  There was no evidence of 
limitation of motion or edema.  

The Board notes that service connection has been denied for a 
back disability and arthritis, as secondary to service-
connected shell fragment wounds to the left knee an upper 
leg, by means of a February 1997 Board decision.  
Additionally, in January 2001, the Board held that new and 
material evidence had not presented to reopen the matters.

The veteran's rating for residuals of shell fragment wounds 
to the left knee and upper leg, Muscle Group XI, have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5311, pursuant to which the 
severity of injuries to Muscle Group XI is evaluated.

Diagnostic Code 5311 states that Muscle Group XI includes 
those muscles responsible for propulsion, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
Muscles listed as part of this group include the posterior 
and lateral crural muscles and muscles of the calf; triceps 
surae, tibialis posterior, peroneus longus, peroneus brevis, 
flexor hallucis longus, flexor digitorum longus, popliteus, 
and plantaris.  Pursuant to this code, a 10 percent rating is 
warranted if impairment of this muscle groups is moderate; a 
20 percent rating is warranted if impairment of this muscle 
group is moderately severe; and a 30 percent rating is 
warranted if it is severe.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2007).  "Slight" disability of muscles 
is characterized by a simple wound of muscle without 
debridement or infection.  History and complaint 
characteristic of a "slight" disability of muscle injury 
includes service department record of superficial wound with 
brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 (c).  Objective 
findings characteristic of slight muscle disability include 
minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment. 

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

The medical evidence of record includes VA outpatient records 
and VA examination reports dated in August 2003 and October 
2006.  In August 2003, the veteran was diagnosed as having 
superficial shell fragment wounds to the left leg of no 
significance.  There was no evidence of any significant 
muscle impairment.  As to the residual scarring, the examiner 
held that the wounds were well-healed and barely visible.  
With respect to the veteran's subjective complains of pain, 
the examiner noted that the veteran experienced arthritic 
pains in his left knee.  

In October 2006,  the veteran was afforded an additional VA 
examination.  The examiner indicated that there was no 
evidence of injury to the muscles or of any current muscle 
impairment.  Further, joint motion was not limited by muscle 
damage or injury.  The veteran was held to have recovered 
from a superficial left leg soft tissue injury.  The only 
evidence of muscle injury of the left leg was the veteran's 
scars.  The scars were located on the left knee over the 
upper lateral aspect.  The residuals from the shell fragment 
wounds were difficult to see because the scars blended in 
with the surrounding skin.  There were two scars, in 
proximity of each other, the size of a dime.  The maximum 
width and maximum length was one centimeter.  Although the 
scars were painful, there was no tenderness to palpation, 
adherence to underlying tissue, skin breakdown, underlying 
soft tissue damage, or skin ulceration.  The scars did not 
result in any limitation of motion or loss of function.  The 
veteran was diagnosed as having superficial, well-healed, 
scars.  The scars did not result in any complications or 
interfere with range of motion of the knee.  

A review of the evidence reflects that the veteran's muscle 
injury is negative for any signs of a moderately severe 
muscle damage of the left leg.  Impairment of muscle function 
has not been shown on either of the VA examinations dated in 
August 2003 and October 2006.  Rather, the October 2006 VA 
examiner held the veteran to have fully recovered from a 
superficial left leg soft tissue injury.  Additionally, the 
VA medical evidence is silent for evidence of left leg muscle 
problems.  The only residuals from shell fragment wounds to 
the left knee and upper leg, is the scarring and this does 
not involve any impairment of the left leg.  Thus, the 
evidence does not reflect more than moderate muscle 
impairment of the left leg and the veteran is not entitled to 
a disability rating in excess of 10 percent for his service-
connected residuals, shell fragment wounds to the left knee 
and upper leg.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 
(2007).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
noted, the August 2003 and October 2006 VA examiners found no 
evidence of limitation motion or function of the left knee as 
due to residuals from the shrapnel injuries.  Although the 
veteran demonstrated limitation of motion of the left knee, 
upon VA examination in October 2006, this was attributed to 
the veteran's left knee arthritis and, as noted, the Board 
has previously held that service connection is not warranted 
for arthritis of the left knee.  Accordingly, Diagnostic 
Codes 5257 (recurrent subluxaiton or lateral instability), 
5260 (limitation of flexion), and 5261 (imitation of 
extension), are not applicable.  Thus a disability rating in 
excess of 10 percent for residuals shrapnel wounds to the 
left knee and left leg is not warranted.

The Board has also considered whether a separate or increased 
evaluation is warranted for the veteran's scars.  For scars 
(of other than the head, face and neck), a compensable 
evaluation of 10 percent may assigned where the scar is deep 
or causes limitation of motion when the area or areas exceed 
6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Alternatively, where a scar is superficial and does not cause 
limitation of motion a 10 percent disability evaluation is 
assigned when the area or areas of scar is 144 square inches 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. Diagnostic Code 7802, 
Note (2); see also, Diagnostic Code 7801, Note (2).

Where scars, superficial and unstable, are shown, a 10 
percent disability evaluation is warranted.  An unstable scar 
is one where for any reason there is frequent loss of 
covering of skin over the scar.  Id.  Diagnostic Code 7803, 
Note (1).  Where scars, superficial and painful on 
examination are shown, a 10 percent disability evaluation may 
be assigned.  Id.  Diagnostic Code 7804.  Otherwise, scars 
may be rated based on the limitation of function of the 
affected part.  Id.  Diagnostic Code 7805. 

With regards to the veteran's scars, the Board notes that 
neither of the August 2003 and October 2006 VA examiners 
determined that limitation of motion was affected by the 
scars.  Additionally, there is no evidence that the scarring 
is more than superficial on the veteran's left leg.  There is 
with no evidence of tenderness to palpation, adherence to 
underlying tissue, underlying soft tissue damage, skin 
ulceration, limitation of motion, or loss of function, nor 
does the evidence show the area of scarring on the left leg 
to exceed 12 square inches (77 centimeters).  
Rather, the veteran was held to have two scars, close 
together, with a maximum width and length of one centimeter.  
Therefore, the Board finds that a rating in excess of 10 
percent is not warranted under any of the applicable 
Diagnostic Codes for scars. 38 C.F.R. § 4.118, Diagnostic 
Codes 7801 through 7805.  

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals, 
shell fragment wounds to the left knee and upper leg, have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that they have resulted in 
marked interference with his employment.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for residuals, shell fragment wounds to the left knee and 
upper leg, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 70 percent, 
but no higher, for PTSD is granted.

Entitlement to a disability rating in excess of 10 percent 
for residuals, shell fragment wounds to the left knee and 
upper leg is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


